DETAILED ACTION
	This final Office action is in response to the amendment filed August 13, 2021 by which claims 1, 3, and 5-7 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					          Abstract
	The amendment to the abstract, filed August 13, 2021, has been approved and entered.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4; and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,713,379 (Tsai ‘379) in view of U.S. Patent No. 5,097,971 (Norris et al. ‘971) and U.S. Patent No. 6,264,046 (Ford ‘046).
With respect to claim 1, Tsai ‘379 discloses a shelving unit (see Figures 3 and 5), comprising a plurality of posts (20); a plurality of shelf support frames (comprised of four elements 12) arranged at different heights along (see Figure 3) the plurality of posts (20) each shelf support frame comprising a plurality of shelf-supporting beams (12) attached to the plurality of posts (20) to form a respective shelf support frame (see Figure 3); and a plurality of shelves, each shelf (at 11) with respect to claim 3, wherein each of the shelves (11) include a wire rack (see Figure 5).
With respect to claim 5, Tsai ‘379 is considered to disclose the structure, as advanced above, capable of performing the method of organizing a shelving unit (see Figure 3),comprising providing the plurality of posts (20); providing the plurality of shelf support frames arranged at different heights along the posts, providing the plurality of shelf-supporting beams (12) attached to the plurality of posts (20) to form a shelf support frame; and providing the plurality of shelves (11) seated on the shelf support frame; with respect to claim 6, wherein the shelves include a wire rack.
The claims differ from Tsai ‘379 in requiring: (a) each of the shelves to include a different color (claims 1, 3, 5, and 6); (b) the different colors (of the shelves) to be configured to correspond to a color-coded system for organizing the storage of items on the shelving unit (see last three lines of claims 1 and 5), i.e., it is noted that the claim is not positively requiring the color-coded system; (c) a storage container colored to match the corresponding colored shelf (claims 4 and 9); and (d) assigning a category of item to each different color (claim 7) and stowing an item on the colored shelf based on the recognition of the shelf and the category of item assigned to the shelf (claim 8).
With respect to (a), Norris et al. ‘971 teach the use of various, i.e., “different” colored shelves (see column 1, lines 14-21 and column 3, lines 64-68) made of wire (see Figure 1). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the wire shelves of Tsai ‘379 as each having a different color, i.e., “various”, as taught by Norris et al. ‘971, for increased use and storage capabilities, depending on what the shelf is being used for (i.e., taught by Norris et al. ‘971 that “can be used in a myriad of locations throughout the home”).
With respect to (b) and (c), Ford ‘046 teaches a color coding system, whereby the storage elements (40) are each fabricated in a different color (see column 3, lines 34-41, i.e., “pre-determined color”), and each element (40) assists in organizing and storing items (50) of the same color (see column 4, lines 65-67) , i.e., whereby 50 defines the claimed “storage container” of claims 4 and 9, since the elements 50 contain the item (80); whereby with respect to (d), Ford ‘046 is considered to teach assigning a category of item (i.e., size, fabric, etc. - see column 2, lines 45-47) to each different color (of 80) and stowing the item (80) on the colored element (40) based on the recognition of the element (40) and the category of item (80) assigned thereto (see column 4, lines 65-67).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the teachings of the color coding system of Ford ‘046, could be used in a similar manner in Tsai ‘379, to thereby assist in increasing organizational capabilities. It is noted that although Ford ‘046 teaches the use of “prongs” (40) and Tsai ‘379, and the instant claims, are directed towards shelves (11 in Tsai ‘379), one of ordinary skill in the art would find it reasonable to conclude that the utilizing a color coding system, albeit with different storage elements (i.e., prongs vs. shelves), would be beneficial in the art.
Claims 1, 3, 4; and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘379 in view of Norris et al. ‘971 and U.S. Patent No. 3,908,563 (Eckart, Jr. ‘563).
With respect to claim 1, Tsai ‘379 discloses the shelving unit (see Figures 3 and 5), as advanced above, comprising a plurality of posts (20); a plurality of shelf support frames (comprised of for elements 12) arranged at different heights along (see Figure 3) the plurality of posts (20) each shelf support frame comprising a plurality of shelf-supporting beams (12) attached to the plurality of posts (20) to form a respective shelf support frame (see Figure 3); and a plurality of shelves, each with respect to claim 3, wherein each of the shelves (11) include a wire rack (see Figure 5).
With respect to claim 5, Tsai ‘379 is considered to disclose the structure, as advanced above, capable of performing the method of organizing a shelving unit (see Figure 3),comprising providing the plurality of posts (20); providing the plurality of shelf support frames arranged at different heights along the posts, providing the plurality of shelf-supporting beams (12) attached to the plurality of posts (20) to form a shelf support frame; and providing the plurality of shelves (11) seated on the shelf support frame; with respect to claim 6, wherein the shelves include a wire rack.
The claims differ from Tsai ‘379 in requiring: (a) each of the shelves to include a different color (claims 1 and 5); (b) the different colors (of the shelves) to be configured to correspond to a color-coded system for organizing the storage of items on the shelving unit (see last three lines of claims 1 and 5); (c) a storage container colored to match the corresponding colored shelf (claims 4 and 9); and (d) assigning a category of item to each different color (claim 7) and stowing an item on the colored shelf based on the recognition of the shelf and the category of item assigned to the shelf (claim 8).
With respect to (a), Norris et al. ‘971 teach the use of various, i.e., “different” colored shelves (see column 1, lines 14-21 and column 3, lines 64-68), as advanced above, made of wire (see Figure 1). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the wire shelves of Tsai ‘379 as each having a different color, i.e., “various”, as taught by Norris et al. ‘971, for increased use and storage capabilities, depending on what the shelf is being used for (i.e., taught by Norris et al. ‘971 that “can be used in a myriad of locations throughout the home”).
With respect to (b) and (c), Eckart, Jr. ‘563 teaches a color coding system, whereby the elements (13) are each fabricated in a different color (see column 2, line 4, i.e., “a plurality of colors”), and each item (i.e., the cans of paint - see column 2, line 7-9), i.e., whereby each paint can correlates to the claimed “storage container” (of claims 4 and 9) which are considered to be colored to match the element (13), in that the inside of the can/container would inherently be colored from the paint in the can/container, assists in organizing and storing the items (50) of the same color; and with respect to (d), Eckart, Jr. ‘563 is considered to teach assigning a category of item (i.e., different paint color) to each different color (of 13) and stowing the item (paint can) on the colored element (13) based on the recognition of the element (13) and the category of item (paint can) assigned thereto (see column 48-54).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the teachings of the color coding system of Eckart, Jr. ‘563, could be used in a similar manner in Tsai ‘379, to thereby assist in increasing organizational capabilities. It is noted that although Eckart, Jr. ‘563 teaches the use of “panels” (13) and Tsai ‘379, and the instant claims, are directed towards shelves (11 in Tsai ‘379), one of ordinary skill in the art would find it reasonable to conclude that the utilizing a color coding system, albeit with different storage elements (i.e., panels vs. shelves), would be beneficial in the art.

Double Patenting
	As previously indicated, in the Office action mailed June 11, 2021, the instant claims have been reviewed with respect to U.S. Patent No. 11,019,921, and Double Patenting is not deemed to be applicable, since the subject matter of the instant claims encompasses the feature of “color-coded system” not present in the patented claims.
1 and 5 would additionally claim the color as set forth in the last three lines of the respective claim. This would make instant claims 1, 3-4 and 5-9 allowable, with no Double Patenting. This is merely a suggestion by the Examiner to advance prosecution.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the addition of the limitation “different”, as in “different color” in line 8 of claim 1 and line 10 of claim 5. It is noted that original claim 2 referred to the “different” color, but the addition into claim 1 changes the scope of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

September 18, 2021